Simmons, C. J.
1. This court will not interfere with the discretion of the trial judge in refusing to allow the accused, after he has finished his statement and the State has introduced no testimony, to make a-*490supplemental statement in order to meet evidence brought out by the cross-examination of a witness, or witnesses, introduced by the accused himself. See Vaughn v. State, 88 Ga. 732.
Argued March 21,
Decided April 11, 1898.
Indictment for keeping a lewd house. Before Judge Ross. ■City court of Macon. December term, 1897.
John B. Qooper, for plaintiff in error.
Robert Hodges, solicitor-general, contra.
.2. The evidence was amply sufficient to warrant the verdict; , and no error of law having been committed, the court did not err in refusing to grant the motion- for a new trial.

Judgment affirmed.


All concurring, except Cobb, J., absent.